 
Exhibit 10.2
 
PRIMESOURCE MORTGAGE, INC.
NON-PRODUCING REGIONAL VICE PRESIDENT MANAGEMENT AND SUPERVISION AGREEMENT


This Agreement hereinafter referred to as “Agreement” made and entered into on
this 1st  day of January, 2013 (the “Effective Date”) by and among PrimeSource
Mortgage, Inc., with its principal office located at 1112 North Main Street,
Roswell, NM 88201 (the “Corporate Office”), hereinafter referred to as
“PrimeSource,” and Jared Peterson, hereinafter referred to as “Manager,” with
his/her principal office located at 700 Belford Avenue, Grand Junction, CO
81501, hereinafter referred to as the “Branch Office.”


WHEREAS, PrimeSource desires to expand its lending territory throughout the
States in which it is duly licensed and/or in process of securing licensing in
the United States of America; and


WHEREAS, Manager has knowledge, skills and experience related to the supervision
of originating, processing, closing, funding and selling mortgage loans, and is
available for employment by PrimeSource to open and manage a mortgage loan
origination branch office pursuant to the terms, conditions, provisions and
limitations of this Agreement and in accordance with all Applicable Requirements
(as defined below);


NOW, THEREFORE, in consideration of mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency
being mutually acknowledged, the parties hereto covenant and agree as follows:


1.             Employment.    PrimeSource hereby employs Manager and
Manager hereby accepts employment upon the terms and conditions outlined in this
Agreement.


2.            Representations and Warranties.   Both PrimeSource and
Manager warrant, promise and covenant that each has the complete authority,
right and ability to enter into this Agreement.  Manager understands and agrees
that this Agreement does not imply any ownership interest in
PrimeSource.  Without limiting any obligations of Manager, Manager hereby
represents and warrants to PrimeSource at all times during employment as
follows:


a.           Manager’s employment with PrimeSource will not violate or conflict
with any obligations Manager owes to any individual or entity, including without
limitation, obligations arising out of or relating to (i) any non-compete,
non-disclosure, non-solicitation or confidentiality agreements or provisions,
and (ii) any prior employer or employment.


b.           Manager knows of no reason why Manager could not or should not
accept an offer of employment from PrimeSource, or otherwise be employed by
PrimeSource.  Manager has not been subject to any investigation or sanction of
any type, or denied any license or approval, by any federal, state or local
government, quasi-government and private industry authority, including but not
limited to any licensing authority.


c.           Manager currently possesses, and at all relevant times has
maintained in good standing, any and all licenses required to conduct business
as a branch manager for each state in which such business will be conducted.
 
 
Page 1 of 10

--------------------------------------------------------------------------------

 


3.
Employment at Will.



a.           PrimeSource and Manager agree that this employment shall be “at
will” and is subject to termination by either PrimeSource or Manager upon sixty
(60) days written notice in accordance with Section 10; provided, however, that
PrimeSource may, at its sole discretion, limit or restrict Manager’s access to
Confidential Materials (as defined below) or PrimeSource property, locations
(including the Branch Office), systems or equipment immediately upon such
written notice.  If Manager resigns and will become employed by any company
involved in mortgage lending or brokering, loan processing or underwriting
services, loan modification services, real estate sales or acquisition, closing,
settlement or title-related services, credit repair, credit counseling, borrower
assistance or other business or service of the same or similar nature,
PrimeSource may, at its sole discretion, waive or shorten the notice period
required under this Section 3(a).


b.           Notwithstanding Section 3(a) above, if PrimeSource determines, in
its sole discretion, that Manager has violated any Applicable Requirement, has
committed any act as defined below as Termination for Cause, or has violated any
terms of this Agreement, PrimeSource may terminate this Agreement immediately
upon notice to Manager.  If Manager, in his sole discretion, determines that
PrimeSource has violated any applicable federal, state or local law or any terms
of this Agreement, Manager may terminate this Agreement immediately upon written
notice to PrimeSource.


c.           Termination for Cause includes, but is not limited to, the
following:


i.
 
Possession or use of illegal drugs on or at any PrimeSource location;

ii.
 
Use of alcohol and/or intoxication on or at any PrimeSource location;

iii.
 
Dishonesty or theft;

iv.
 
Participation in physical violence on or at any PrimeSource location;

v.
 
Conviction of a serious criminal offense;

vi.
 
Harassment or abuse of any PrimeSource employee or supervisor;

vii.
 
Insubordination;

viii.
 
Unauthorized carrying or discharge of any firearms on or at any PrimeSource
location;

ix.
 
Willful destruction of any PrimeSource property;

x.
 
Violation of this Agreement or any Company Policy (as defined below); or

xi.
 
Branch Office’s failure to meet satisfactory production standards, as set forth
in Exhibit A to this Agreement, within a reasonable time after formal written
warning to improve production.

 
 
Page 2 of 10

--------------------------------------------------------------------------------

 


4.
Managerial Duties and Responsibilities.



a.           Under the supervision and direction of PrimeSource, and operating
under PrimeSource’s approval, Manager shall oversee the operations of the Branch
Office, and Manager shall perform managerial functions and supervise the
day-to-day affairs of the Branch Office.  In this regard, Manager’s managerial
functions shall include without limitation:


i.
 
Supervision over at least two (2) full time employees;

ii.
 
Preparation and forwarding of all reports, memoranda and documents to the
Corporate Office as directed from time to time;

iii.
 
Developing and maintaining an attitude of teamwork, establishing a culture
consistent with PrimeSource’s corporate mission statements, and ensuring
employees abide by the Company Policies;

iv.
 
Recruiting staff for the Branch Office, reviewing payroll information and
communicating with PrimeSource’s Human Resources Department on personnel
changes, including recommendations for new hires and terminations;

v.
 
Reviewing monthly commission calculation worksheets, remaining cognizant of
their contents, modifying branch efforts to keep results in line with
expectations, and preparing and submitting periodic production projections in
accordance with Company Policies and PrimeSource’s expectations;

vi.
 
Developing and maintaining a network of relationships with existing and
prospective clients, promoting the image and reputation of PrimeSource as
creative, dynamic and competitive, expanding PrimeSource’s market share through
the promotion of PrimeSource’s business and sales, and actively holding, and
ensuring attendance by branch members, sales meetings, training seminars, and
other events; and

vii.
 
Assisting PrimeSource’s management in the development and management of all
employees of PrimeSource who are assigned to work at the Branch Office (the
“Branch Employees”), including the management of the origination, processing and
closing of mortgage loans originated through the Branch Office; and

viii.
 
Performing such other duties set forth in this Agreement or otherwise assigned
by PrimeSource from time to time.



b.           Manager further agrees to comply with all manuals, guides,
memoranda, e-mails and other materials that set forth PSMI’s policies and
procedures (“Company Policies”), existing now or in the future, so long as they
do not violate any federal, state or local laws.  Manager is familiar with and
shall comply, and cause the Branch Employees to comply, with the Company
Policies and all applicable federal, state and local laws, ordinances, rules,
regulations, guidelines and other requirements pertaining to the mortgage
banking industry, to the business of PSMI, and to the origination, processing,
underwriting, closing, or funding of mortgages, or other activities of the PSMI,
including but not limited to the Equal Credit Opportunity Act,
Gramm-Leach-Bliley Act, Truth in Lending Act, Real Estate Settlement Procedures
Act, USA PATRIOT Act, Home Mortgage Disclosure Act, Federal Trade Commission
Act, Telemarketing and Consumer Fraud and Abuse Prevention Act, Fair Credit
Reporting Act, Fair Housing Act, Secure and Fair Enforcement for Mortgage
Licensing Act of 2008 (the “SAFE Act”), Dodd-Frank Wall Street Reform and
Consumer Protection Act and all related regulations to the foregoing Acts, and
all similar federal, state and local laws, rules, regulations and requirements,
federal and state telemarketing and do-not-call laws, rules and regulations, and
all applicable guidelines and requirements of the United States Department of
Housing and Urban Development (“HUD”), Department of Veterans Affairs (“VA”),
Federal Home Loan Mortgage Corporation (“FHLMC” or “Freddie Mac”), Federal
National Mortgage Association (“FNMA” or “Fannie Mae”), Government National
Mortgage Association (“GNMA” or “Ginnie Mae”), United States Department of
Agriculture (“USDA”), Consumer Financial Protection Bureau (“CFPB”) and all
other applicable agencies, investors and insurers (altogether, the Company
Policies and all such applicable laws, rules, regulations, guidelines and other
requirements are referred to herein as the “Applicable Requirements”), in each
case as amended from time to time.  Manager agrees to develop and maintain
his/her knowledge and understanding of all such Applicable Requirements.

 
Page 3 of 10

--------------------------------------------------------------------------------

 


c.           Manager shall make recommendations to PrimeSource regarding the
location to be leased by PrimeSource as the Branch Office, and the furniture,
fixtures and equipment to be purchased.  Notwithstanding the foregoing, all
final decisions in this regard shall be made by PrimeSource.  Manager shall also
recommend staff to be employed by PrimeSource to operate from the Branch Office
and the compensation to be paid, and PrimeSource may hire such employees in its
sole discretion.  While PrimeSource will consider Manager recommendations
regarding hiring, discipline and termination, all decisions to hire, terminate
and discipline employees shall be made by PrimeSource and are within
PrimeSource’s discretion.  Manager shall, and shall cause all Branch Employees
to, participate in training sessions as required by PrimeSource from time to
time.
 
d.          Manager will maintain and supervise PrimeSource systems for the
processing of mortgage loans in accordance with the policies and procedures of
PrimeSource and any lender who may be purchasing such mortgage loans.  Manager
may only lock in interest rates for applicants with the approval of designated
officers of PrimeSource and pursuant to the policies and procedures established
by PrimeSource.  Any and all complaints, whether written or verbal, made to
Manager or any employee at the Branch Office by any customer or third party
shall be immediately reported, in writing, to PrimeSource even if such complaint
appears groundless to Manager.


e.           Manager will forward or cause to be forwarded all fees derived from
the closing of mortgage loans to the Corporate Office as directed by
PrimeSource. Such fees shall be maintained in an account to be established by
PrimeSource. PrimeSource agrees to provide accounting to Manager with respect to
all aspects of business concerning the Branch Office and the account established
by PrimeSource for the Branch Office. Manager also agrees to provide accounting
to PrimeSource with respect to all aspects of the business conducted at the
Branch Office.


f.           Manager shall ensure all mortgage loans solicited by Branch
Employees meet PrimeSource’s criteria, including the terms, conditions,
policies, procedures and directives established by PrimeSource, and are in
conformance with PrimeSource’s prevailing rates and fees.  PrimeSource reserves
the right, in its sole discretion, and without prior notice to Manager, to
change or discontinue any of its pricing, terms, conditions, policies,
procedures, directives, rates, terms, and fees, and to discontinue offering any
one or more types of products or services.


g.          Manager shall ensure that Branch Employees complete of all forms,
booklets, estimates, disclosures and documents that are required to be provided
to applicants by any state or federal law or regulation, by investor guidelines
or by PrimeSource (collectively, the “Documents”), and provide these Documents
to applicants at application or as otherwise required.
 
 
Page 4 of 10

--------------------------------------------------------------------------------

 


5.             General Duties and Responsibilities.


a.           Manager will devote his/her full time and energy to the business of
PrimeSource and will not represent, originate loans for, or solicit loans for
any other company; in addition, Manager shall not receive compensation for any
individual, corporation, partnership, or entity other than PrimeSource for the
performance of any job duties or activities in accordance with this
Agreement.  Manager shall not engage in any in any mortgage lending or
brokering, loan processing or underwriting services, loan modification services,
real estate sales or acquisition, closing, settlement or title-related services,
credit repair, credit counseling, borrower assistance or other business or
service of the same or similar nature, any other activities in connection with
the mortgage finance industry, or any other activities as set forth in this
Agreement, for any individual, corporation, partnership, or entity other than
PrimeSource.  Additionally, Manager may not own an interest in any entity
engaging in any such activities, other than a passive investment of less than
one percent (1%), without the prior written consent of PrimeSource.


b.           During the term of his or her employment pursuant to this
Agreement, Manager shall serve PrimeSource faithfully and to the best of his or
her ability and shall devote his or her time, energy and diligence to the
performance of the duties assigned by PrimeSource.  Manager shall adhere to and
comply with all Company Policies established by PrimeSource.  Manager shall use
the trade name and trademark of PrimeSource in conformity with the standards
developed by PrimeSource from time to time in PrimeSource’s sole discretion.
 
c.           Manager shall protect all PrimeSource property being used in the
performance of his or her employment and shall immediately return all such
property upon request by PrimeSource.


d.           PrimeSource’s exercise of its right to terminate under this
Agreement shall be without prejudice to any other remedy which PrimeSource may
be entitled to at law, in equity or under any other provision of this Agreement
or any addendum hereto.


e.           Upon cessation of employment, Manager will return to PrimeSource
all manuals, pricing lists or rate sheets, customer information and lists, all
mortgage loan applications and other documents relating to mortgage loan
transactions which had not yet been closed prior to cessation of employment and
all other PrimeSource property and Confidential Material in accordance with this
Section 5.  Upon violation of this Section 5 or upon any breach of this
Agreement, Manager, in addition to any other remedies which may be available by
law, shall forfeit all commissions which are due or which may become due.
 
f.           Manager is prohibited from entering into or executing any
contracts, agreements, commitments or other similar obligations in the name of
PrimeSource.  Only authorized corporate officers are permitted to bind
PrimeSource to any contract, agreement, commitment or other similar obligation.
 
 
Page 5 of 10

--------------------------------------------------------------------------------

 


g.           Manager is prohibited from incurring any expenses or obligations on
behalf of PrimeSource unless permitted in the Company Policies or unless
PrimeSource provides its prior written approval.  Manager shall promptly submit
invoices and other supporting documentation for reimbursement of permitted
expenses in accordance with the Company Policies.


6.           Compensation.


a.            Manager’s compensation for services rendered pursuant to this
Agreement is controlled and limited by the terms and conditions of Exhibit A to
this Agreement which is incorporated herein by reference.


b.           Manager shall be paid as a W-2 Employee on a semi-monthly basis, or
as otherwise agreed.  PrimeSource shall make deductions for federal, state and
local taxes, Social Security, state unemployment insurance and other deductions
as required by state or federal law, or as agreed by the parties.


 
c.
There are no benefits to which Manager is entitled other than those specifically

 referred to in this Agreement or otherwise authorized in writing by
PrimeSource.  In the event Manager resigns or is terminated for any reason other
than Termination for Cause and the Branch Office is simultaneously closed,
Manager shall receive his or her regular compensation as described in Exhibit A
after all of the business and obligations of the Branch Office have been fully
satisfied, as set forth in the Company Policies in effect at the time of
termination, subject to applicable federal, state or local law.


7.             Representations Regarding Past Agreements


Manager hereby represents and warrants to PSMI that the execution, delivery and
performance of this Agreement by the Manager does not and will not conflict
with, or result in breach or default under, or require the consent of, any other
party under any agreement to which the Employee is a party.


8.             Territory


Manager shall manage the offices assigned by PSMI located in the States of
Colorado, Utah, Wyoming, Montana, North Dakota, South Dakota, and Idaho, (the
“Territory”); provided however, that any PSMI branch offices existing in the
Territory as of the Effective Date of this Agreement shall be excluded from the
terms of this Agreement and no compensation shall be paid to the Manager for
such branches.  The Manager shall use his best efforts to add additional branch
offices in the Territory as soon as possible.  Notwithstanding the foregoing,
based upon an annual review of regional operations of the Employer conducted
within 30 days of each fiscal year end, the Employer reserves the right to
oversee and adjust the Territory, including, but not limited to, realigning the
area covered by the Territory, if it determines to do so would be in the best
interests of the Parent overall.  The Employer shall not open or acquire branch
offices in the Territory, unless Manager is designated as the manager of such
offices.  All compensation payable to Manager for acting as Regional Vice
President shall be included in and paid solely in accordance with Exhibit A to
this Agreement and the Manager shall receive no additional compensation for
serving as Regional Vice President. The termination of this Agreement by the
Employer shall terminate the Manager as Regional Vice President.  The Manager
shall have such duties and responsibilities as Regional Vice President as the
Employer and the Manager shall reasonably determine from time to time.
 
 
Page 6 of 10

--------------------------------------------------------------------------------

 
 
9.      Title


Manager shall have the title of Regional Vice President and shall have a
position as a member of the Board of Directors of PSMI.
 
 
10.           Confidential Information.


a.           Manager hereby acknowledges, understands and agrees that all
“Confidential Material,” as defined below, is the exclusive and confidential
property of PrimeSource which shall at all times be regarded, treated and
protected as such in accordance with this Section 7.  Manager acknowledges that
all such Confidential Material is in the nature of a trade secret.  For purposes
of this Agreement, “Confidential Material” means information, which is available
to or used in the business of Manager and (i) is proprietary to, about or
created by PrimeSource, (ii) gives PrimeSource a competitive business advantage
or the opportunity of obtaining such advantage or the disclosure of which would
be detrimental to the interests of PrimeSource, or (iii) is designated as
Confidential Material by PrimeSource, is known by Manager to be considered
confidential by PrimeSource, or from all the relevant circumstances should
reasonably be assumed by Manager to be confidential and proprietary to
PrimeSource.


b.           Such Confidential Material includes, without limitation, the
following types of information and other information of a similar nature
(whether or not reduced to writing or designated as confidential):


i.
 
Internal personnel and financial information of PrimeSource, purchasing and
internal cost and revenue information, internal service and operational manuals,
computer software and systems and the manner and methods of conducting the
business of PrimeSource;

ii.
 
PrimeSource personnel names and contact information;

iii.
 
Manager’s compensation arrangements with PrimeSource;

iv.
 
Training and educational materials provided by PrimeSource to Manager;

v.
 
Marketing materials and/or marketing plans provided by PrimeSource to Manager;
and

vi.
 
Confidential and proprietary information provided to PrimeSource by any actual
or potential customer, or other third party (including businesses, consultants
and other entities and individuals), and shall include, without limitation, all
of the customer’s “non-public personal information,” as that term is defined
under the Gramm-Leach-Bliley Act of 1999 and any amendments thereto.

 
 
Page 7 of 10

--------------------------------------------------------------------------------

 
 
c.           As a consequence of Manager’s acquisition or anticipated
acquisition of Confidential Material, Manager shall occupy a position of trust
and confidence with respect to the affairs and business of PrimeSource.  In view
of the foregoing and of the consideration to be provided to Manager, Manager
agrees that it is reasonable and necessary that Manager make each of the
following covenants:


i.
 
At any time during the term of this Agreement and thereafter, except as required
by law, Manager shall not disclose Confidential Material to any person or
entity, either inside or outside of PrimeSource, other than as necessary in
carrying out the business of Manager, without first obtaining PrimeSource’s
prior written consent (unless such disclosure is compelled pursuant to court
orders or subpoena, and at which time Manager shall give immediate notice of
such proceedings to PrimeSource).

ii.
 
At any time during the term of this Agreement and thereafter, Manager shall not
use, copy or transfer Confidential Material other than as necessary in carrying
out the business of Manager, without first obtaining PrimeSource’s prior written
consent.

iii.
 
Upon termination of this Agreement, Manager shall promptly deliver to
PrimeSource (or its designee) all written materials, records, software and
documents made by Manager or which came into his/her possession prior to or
during the term of this Agreement, concerning the business and affairs of
PrimeSource, including, without limitation, all materials containing
Confidential Material.



11.           Mediation/Governing Law.  In the event any dispute or disagreement
arises in connection with any interpretation of this Agreement, or the
employment of Manager, which cannot be resolved by the parties, each party
agrees that before any litigation or legal administrative proceeding is
initiated, such dispute or disagreement shall be submitted to non-binding
mediation in accordance with the employment mediation procedures of the American
Arbitration Association in Roswell, New Mexico except that if PrimeSource seeks
emergency, injunctive or other equitable relief against Manager, PrimeSource
shall not be required to mediate the underlying or any related dispute or
disagreement.  If the parties have not mutually agreed to resolve the dispute or
disagreement within sixty (60) days after mediation is requested, then either
party may pursue its remedies otherwise.  The laws of the State of New Mexico
shall govern the interpretation of this Agreement and the rights and obligations
of the parties to it.  The prevailing party shall be entitled to recover its
reasonable attorneys’ fees and costs from the non-prevailing party as determined
by a court of competent jurisdiction hearing the underlying dispute.  Nothing in
this Section shall be deemed to prevent a party from seeking emergency
injunctive relief in any court of competent jurisdiction to protect its rights,
provided that once that party’s application for such relief has either been
granted or denied, mediation shall commence pursuant to this Section.


12.           Severability.  A court shall consider the terms and conditions of
this Agreement to be severable so that the invalidity or unenforceability of any
of its terms, conditions or clauses shall not invalidate or render unenforceable
the any of the remaining terms or provisions contained in this Agreement, which
shall remain in full force and effect as if such invalid or unenforceable
provision had never been contained herein.
 
 
Page 8 of 10

--------------------------------------------------------------------------------

 
 
13.           Notices.  Any notice given under this Agreement shall be in
writing and shall only be deemed proper notice if served personally, by
overnight courier, or by registered or certified first class mail with return
receipt requested, and addressed to the to the other party hereto at its address
set forth below, or such other address as such party may from time-to-time
designate by written notice, given in accordance with the terms of this Section
10.


If to PrimeSource:
President
PrimeSource Mortgage, Inc.
1112 North Main Street
Roswell, NM 22192


If to Manager, to the last address of record on file with PrimeSource.


14.           Assignment.  This Agreement shall be binding on and shall inure to
the benefit of any successor(s) or assign(s) of PrimeSource and shall terminate
on the death or disability of Manager.  Except as otherwise expressly set forth
in this Agreement, Manager shall not assign, transfer or share his or her
responsibilities under this Agreement, in whole or in part, to or with any other
person, firm, corporation or other entity without the express prior written
consent of PrimeSource, nor shall he or she delegate any of his or her duties or
responsibilities under this Agreement.


15.           Waiver.  PrimeSource’s failure to exercise any rights or
privileges granted to it pursuant to this Agreement is not and shall not be
construed as a waiver any such rights or privileges.  Any waiver must be in
writing in order to be enforceable against PrimeSource.


16.           Headings.  Section and Paragraph headings are used herein for
convenience only and shall not be used to interpret any provision of this
Agreement.


17.           Cooperation.  At all times during and after separation of
employment, the parties hereto shall cooperate in effecting an orderly
transition of the business contemplated by this Agreement to avoid any
interruption in the handling of the business contemplated by this Agreement.


18.           Survival.  Notwithstanding anything herein to the contrary,
Sections 4(d), 4(e), 5(c) - (e), 6(c), 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16
shall survive termination of this Agreement and/or termination or resignation of
Manager’s employment with PrimeSource.


19.           Entire Agreement.  This Agreement contains the entire
understanding between Manager and PrimeSource and supersedes any prior
agreements, written or oral, respecting the subject matter of this
Agreement.  This Agreement may not be modified or altered in any way except by a
written addendum signed by the parties specifically referring to this Agreement
and incorporating this Agreement by reference.
 
 
Page 9 of 10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed the foregoing Agreement effective
the 1st day of January, 2013.
 
 
REGIONAL VICE
PRESIDENT/                                                                
           PRIMESOURCE MORTGAGE, INC.
 
MANAGER
 
 /s/ Jared
Peterson                                                                                                By:  /s/
Jeffrey R. Smith                           
  Jeffrey R. Smith
 
Print Name: Jared
Peterson                                                                                  Title:        President
& CEO
 
 
Dated:     1/3/13                                                                                                      Dated:
1/3/13                                            
 
 
Page 10 of 10

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Non-Producing Regional Vice President (“RVP”) Compensation Plan


This Exhibit A to the Non-Producing Regional Vice President Management and
Supervision Agreement dated the 1st day of January, 2013 and executed by the
parties herein (the “Agreement”) is entered into by and between PrimeSource
Mortgage, Inc. (hereinafter referred to as “PrimeSource”) and Jared Peterson
(hereinafter referred to as “RVP”).


Compensation


The compensation payable to RVP for all services performed for PrimeSource, its
Parent, or any subsidiary shall be as follows:


RVP shall receive an annual base salary of Ninety-five Thousand ($95,000.00)
Dollars commencing January 1, 2013.  The base salary shall be paid in equal
installments in accordance with PrimeSource’s regular pay schedule.


Further, the annual base salary shall be reviewed at least annually for
consideration for adjustment/increase at the discretion of the Compensation
Committee and/or Board of Directors, taking into account the compensation level
for individuals with similar skills and responsibilities at companies comparable
to PSMI, PSMI’s financial condition, and the RVP’s value to PSMI relative to
other members of PSMI’s Executive Management; provided however, that at no time
during the term of this agreement shall the RVP’s base salary be decreased from
the base salary then in effect except as part of a general program of salary
adjustment applicable to all vice presidents and above.  In the event PSMI is
reasonably unable to pay the base salary for any pay period, the parties may
agree that the base salary be paid with shares of common stock of the PSMI
Parent company under an equity compensation plan of the Parent effective at the
time at a 25% discount to the fair market price of the stock at the end of the
pay period.


Gross Revenue Bonus


Additionally, RVP shall receive Four (4.0%) Percent of the commissionable gross
revenue payable monthly.  The commissionable gross revenue is defined as the
“fixed” branch revenue which is currently “fixed” at 1.875% (187.5 basis
points). 


Production Bonus


In addition to the compensation described herein, RVP may be eligible for a
monthly dollar volume bonus (“Bonus”) based on the aggregate dollar volume of
Closed Loans in the offices under RVP’s supervision provided however a minimum
monthly Closed Loan dollar volume of $3.0 million is met.


If RVP is eligible to receive a Bonus as set forth above, PSMI will pay RVP an
amount equal to Twelve and One-half (12.5) Basis Points of the principal amount
of the credit extended on all Closed Loans for such payment period.  Closed
loans resulting from PSMI’s relationship with COSTCO shall not be included in
any Bonus paid to RVP.  Bonuses will only be paid to an RVP actively employed by
PSMI at the end of the month for which the Bonus is calculated.
 
 
A - 1

--------------------------------------------------------------------------------

 


Annual Bonus


During each twelve month period ending July 31st of each year, PSMI shall pay
RVP a bonus equal to 50% of the net profit earned by the offices under RVP’s
supervision during such twelve month period in excess of $500,000.00 earned by
the offices during such period.


Recruiting Compensation


In addition to compensation described above, RVP will receive production
overrides on monthly closed loan volume of additional branch offices for which
the RVP is directly responsible for introducing to the PSMI, which become and
continue as a PSMI branch office and which achieve a monthly minimum closed loan
volume of $3,000,000.00 (“New Branch”).  During the first year of the New Branch
operations, RVP will receive 7.5 basis points of said monthly closed loan
volume; 5 basis points during the second year; and 2.5 basis points during the
third year after which no basis points will be paid. Recruiting Compensation
will only be paid to an RVP actively employed by PSMI at the end of the month
for which the Compensation is calculated.


Benefits


RVP shall have the right to obtain the benefits listed in the PrimeSource
Benefits Manual available to all PSMI employees.  The corporate cost of these
benefits shall be paid from the applicable branch office account as Branch
Expenses.


Branch Expenses


The Branch Expenses shall be equal to 100% of the costs expended by PrimeSource
to operate the Branch Office(s), including the salary and benefits of employees
of the Branch Office (including RVP), rental expenses, telephone expenses, auto
expenses of Employees of the Branch Office, if any, lease payments, loan
administration fees, branch services fees utilities, phone and fax charges,
taxes, insurance, equipment rentals and servicing, supplies, licensing and
permit fees, agency filings and audits, legal and accounting expenses, marketing
and promotional expenses, payroll fees incurred, closed loan expenses, required
repurchases, fines, costs, any and all loan related expenses, and reimbursed
expenses of Branch Employees;


Production Requirements


RVP is responsible for ensuring that the Branch Office meets a minimum
production level each month.  The Branch Offices under the RVP’s supervision are
expected to generate a minimum of $4,000,000.00 in loan volume per month.  If
the Branch Offices do not obtain and maintain that level of production within
six (6) months of the Effective Date of this Agreement, PrimeSource, in its sole
discretion, may terminate RVP’s employment with PrimeSource for Cause.
 
 
A - 2

--------------------------------------------------------------------------------

 
 
Post-Closing Duties


RVP shall cooperate and take all steps that are reasonably necessary to resolve
post-closing issues in the Branch Office’s closed loans.


Interest and Collection Costs


The termination of RVP for any reason shall cause all sums then owed to
PrimeSource or liabilities incurred by RVP under any provision of the Agreement
or this Exhibit A immediately due and payable in full.  In such an event,
PrimeSource shall be entitled to interest and all costs of collecting such
sums.  It is expressly understood and agreed that the Branch Expenses and other
monies described in this Exhibit A shall be generated by the origination
activity of the Branch Office(s).


Company Referral


RVP will receive a fee in the amount of $350.00 (“Company Referral Fee”) for
every Closed Loan that RVP refers to an LO employed by PSMI, not under the
supervision of RVP or employed in any branch office under the supervision of
RVP, via a Licensed Branch Manager. RVP shall promptly refer all loan business
in states in which RVP’s supervised offices are not located to a PSMI Branch
Manager and shall not perform any origination activities in connection with the
loan.  The referred to Branch Manager will register the referral within
Encompass at the time of origination.  The Company Referral Fee shall be paid
after the loan is closed and funded in accordance with Applicable Requirements
in the period in which the Company Referral Fee is calculated, in accordance
with the Payment Schedule for Commission payments set forth in the RVP’s
compensation agreement or as otherwise provided in PSMI’s payroll schedule, as
may be revised from time to time.  Company Referral Fees shall not be paid in
connection with loans to be secured by property in New Hampshire, Nevada or
Utah, or as otherwise prohibited by applicable law. 


Employee Advances


From time to time in its sole discretion, PSMI may grant RVP an advance on
compensation for services rendered pursuant to this Agreement.  Such advance
shall be secured by amounts payable to RVP by PSMI hereunder and by amounts
which later become payable.


PSMI, within its discretion, may provide RVP with an advance in an amount
determined by PSMI.  Such advance shall be payable at the next regular pay date
unless otherwise approved in writing by PSMI.  This advance option is subject to
change or elimination at the discretion of PSMI, from time to time and without
prior notice to RVP.  RVP hereby authorizes PSMI to deduct from the
undersigned’s compensation under the Agreement all prior advances.  In the event
that this Agreement is terminated in accordance with the provisions hereof, the
unpaid balance of the advance shall be due and payable within thirty (30) days
of termination of the Agreement.
 
 
A - 3

--------------------------------------------------------------------------------

 


Payment Schedule


RVP shall be paid on a semi-monthly basis, and PSMI pay dates shall fall on the
15th and the last day of each month (or, if such day falls on a weekend or
holiday, on the first day immediately preceding such day that is not a weekend
or holiday), or as otherwise set forth in the Company Policies or decided by
PSMI, within PSMI’s sole discretion, and subject to applicable laws.  At the
time of this Agreement, the following pay schedule applies:


Salary and Referral Fees:  For the Base Salary, payment for hours worked during
the pay period shall be made on the immediately following pay date.


Monthly Bonuses:                                Payments will be paid on the
15th of the following month for which the bonus is calculated.


Annual Bonuses:  Payments will be paid on the last day of the following month
concluding the required twelve (12) month period.


Changes to the Compensation Plan


From time to time, changes to the business will necessitate a review and
revision of RVP’s compensation plan.  RVP’s compensation plan that is in effect
on the date PSMI receives a loan application will be considered the plan that is
in effect for that loan throughout the application and funding process of the
loan.  RVP’s compensation plan at application will be the basis for RVP’s
compensation on that loan, regardless of whether RVP’s compensation plan has
been revised subsequent to receipt of the application.


 
RVP and PSMI hereby agree to RVP’s compensation as set forth in this Exhibit A,
which shall be effective as of ­­­­­­­­­­­­­­­­January 1, 2013.




RVP
PRIMESOURCE MORTGAGE, INC.





/s/ Jared Peterson                                   
By:   /s/ Jeffrey R. Smith                           

Jeffrey R. Smith
Print Name:         Jared Peterson  
Title:       President & CEO



Dated:    1/3/13                                       
Dated:  1/3/13                                             





A - 4